UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34245 THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1242500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , YORK, PENNSYLVANIA 17401 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (717) 845-3601 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ YES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Small Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YES ýNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, No par value 12,534,592 Shares outstanding as of November 9, 2009 THE YORK WATER COMPANY PART I - FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Sept. 30, 2009 Dec. 31, 2008 ASSETS UTILITY PLANT, at original cost $ 261,180 $ 246,613 Plant acquisition adjustments (2,745 ) (1,364 ) Accumulated depreciation (38,067 ) (34,429 ) Net utility plant 220,368 210,820 OTHER PHYSICAL PROPERTY: Less accumulated depreciation of $169 in 2009 and $162 in 2008 556 562 CURRENT ASSETS: Cash and cash equivalents 56 - Restricted cash-compensating balance 500 - Receivables, less reserves of $220 in 2009 and $195 in 2008 3,433 3,243 Unbilled revenues 2,266 2,687 Recoverable income taxes - 131 Materials and supplies inventories, at cost 780 741 Prepaid expenses 550 412 Deferred income taxes 151 133 Total current assets 7,736 7,347 OTHER LONG-TERM ASSETS: Deferred debt expense 1,933 2,013 Notes receivable 489 536 Deferred regulatory assets 15,585 15,972 Other 3,223 3,192 Total long-term assets 21,230 21,713 Total Assets $ 249,890 $ 240,442 The accompanying notes are an integral part of these statements. Page 2 THE YORK WATER COMPANY Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Sept. 30, 2009 Dec. 31, 2008 STOCKHOLDERS' EQUITY AND LIABILITIES COMMON STOCKHOLDERS' EQUITY: Common stock, no par value, authorized 46,500,000 shares, $ 71,547 $ 57,875 issued and outstanding 12,411,181 shares in 2009 and 11,367,248 shares in 2008 Retained earnings 12,960 11,891 Total common stockholders' equity 84,507 69,766 PREFERRED STOCK, authorized 500,000 shares, no shares issued - - LONG-TERM DEBT, excluding current portion 74,008 83,612 COMMITMENTS - - CURRENT LIABILITIES: Short-term borrowings 5,000 6,000 Current portion of long-term debt 4,341 2,741 Accounts payable 2,649 2,011 Dividends payable 1,327 1,192 Accrued taxes 274 75 Accrued interest 1,217 1,080 Other accrued expenses 1,358 1,097 Total current liabilities 16,166 14,196 DEFERRED CREDITS: Customers' advances for construction 17,636 18,258 Deferred income taxes 21,854 19,549 Deferred employee benefits 10,002 9,758 Other deferred credits 2,159 2,789 Total deferred credits 51,651 50,354 Contributions in aid of construction 23,558 22,514 Total Stockholders' Equity and Liabilities $ 249,890 $ 240,442 The accompanying notes are an integral part of these statements. Page 3 THE YORK WATER COMPANY Statements of Income (Unaudited) (In thousands of dollars, except per share amounts) Three Months Nine Months Ended September 30 Ended September 30 2009 2008 2009 2008 WATER OPERATING REVENUES: Residential $ 6,119 $ 5,276 $ 17,484 $ 14,964 Commercial and industrial 2,886 2,640 8,067 7,048 Other 745 650 2,183 1,922 9,750 8,566 27,734 23,934 OPERATING EXPENSES: Operation and maintenance 1,812 1,760 5,332 5,090 Administrative and general 1,708 1,588 5,271 4,946 Depreciation and amortization 1,130 937 3,289 2,709 Taxes other than income taxes 264 256 807 839 4,914 4,541 14,699 13,584 Operating income 4,836 4,025 13,035 10,350 OTHER INCOME (EXPENSES): Interest on debt (1,254 ) (1,425 ) (3,787 ) (3,738 ) Allowance for funds used during construction 35 157 170 481 Other income (expenses), net (191 ) (48 ) (451 ) (184 ) (1,410 ) (1,316 ) (4,068 ) (3,441 ) Income before income taxes 3,426 2,709 8,967 6,909 Federal and state income taxes 1,335 969 3,466 2,443 Net income $ 2,091 $ 1,740 $ 5,501 $ 4,466 Basic Earnings Per Share $ 0.18 $ 0.15 $ 0.48 $ 0.40 Cash Dividends Declared Per Share $ 0.126 $ 0.121 $ 0.378 $ 0.363 The accompanying notes are an integral part of these statements. Page 4 THE YORK WATER COMPANY Statements of Common Stockholders' Equity and Comprehensive Income (Unaudited) (In thousands of dollars, except per share amounts) For the Periods Ended September 30, 2009 and 2008 Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2008 $ 57,875 $ 11,891 $ - $ 69,766 Net income - 5,501 - 5,501 Dividends ($.378 per share) - (4,432 ) - (4,432 ) Issuance of 950,000 shares of common stock 12,462 - - 12,462 Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans 1,210 - - 1,210 Balance, September 30, 2009 $ 71,547 $ 12,960 $ - $ 84,507 Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2007 $ 56,566 $ 10,986 $ (280 ) $ 67,272 Net income - 4,466 - 4,466 Other comprehensive income: Unrealized gain on interest rate swap, net - - 3 3 Comprehensive income 4,469 Dividends ($.363 per share) - (4,097 ) - (4,097 ) Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans 880 - - 880 Balance, September 30, 2008 $ 57,446 $ 11,355 $ (277 ) $ 68,524 The accompanying notes are an integral part of these statements. Page 5 THE YORK WATER COMPANY Statements of Cash Flows (Unaudited) (In thousands of dollars, except per share amounts) Nine Months Ended September 30 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,501 $ 4,466 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,289 2,709 Increase in deferred income taxes 2,022 1,085 Other 28 144 Changes in assets and liabilities: (Increase) decrease in accounts receivable, unbilled revenues and recoverable income taxes 214 (227 ) (Increase) decrease in materials and supplies and prepaid expenses (177 ) 55 Increase in accounts payable, accrued expenses, regulatory and other liabilities, and deferred employee benefits and credits 1,502 1,475 Increase in accrued interest and taxes 336 66 Increase in regulatory and other assets (36 ) (743 ) Net cash provided by operating activities 12,679 9,030 CASH FLOWS FROM INVESTING ACTIVITIES: Utility plant additions, including debt portion of allowance for funds used during construction of $95 in 2009 and $300 in 2008 (9,574 ) (16,586 ) Acquisitions of water systems (2,165 ) - Increase in compensating balance (500 ) - Decrease in notes receivable 47 63 Net cash used in investing activities (12,192 ) (16,523 ) CASH FLOWS FROM FINANCING ACTIVITIES: Customers' advances for construction and contributions in aid of construction 390 616 Repayments of customer advances (830 ) (1,169 ) Proceeds of long-term debt issues 18,615 29,784 Debt issuance costs - (296 ) Repayments of long-term debt (26,619 ) (25,089 ) Borrowings (repayments) under short-term line of credit agreements (1,000 ) 6,500 Changes in cash overdraft position (362 ) 351 Issuance of common stock 13,672 880 Dividends paid (4,297 ) (4,084 ) Net cash (used in) provided by financing activities (431 ) 7,493 Net change in cash and cash equivalents 56 - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ 56 $ - Supplemental disclosures of cash flow information: Cash paid during the period for: Interest, net of amounts capitalized $ 3,515 $ 3,162 Income taxes 914 1,106 Supplemental schedule of non-cash investing and financing activities: Accounts payable includes $1,060 in 2009 and $3,120 in 2008 for the construction of utility plant. Accounts payable and other deferred credits includes $42 in 2009 and $118 in 2008 for the acquisition of water systems. Contributions in aid of construction includes $51 in 2008 of contributed land. The accompanying notes are an integral part of these statements. Page 6 THE YORK WATER COMPANY Notes to Interim Financial Statements (In thousands of dollars, except per share amounts) 1. Basis of Presentation The interim financial statements are unaudited but, in the opinion of management, reflect all adjustments, consisting of only normal recurring accruals, necessary for a fair presentation of results for such periods. Because the financial statements cover an interim period, they do not include all disclosures and notes normally provided in annual financial statements, and therefore, should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report to Shareholders for the year ended December 31, Operating results for the three and nine month periods ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of September 30, 2009 through November 9, 2009, the date of issuance of the financial statements included herein.There were no subsequent events other than the transaction reported in Note 15 to these financial statements. 2. Basic Earnings Per Share Basic earnings per share for the three months ended September 30, 2009 and 2008 were based on weighted average shares outstanding of 11,455,817 and 11,302,064, respectively. Basic earnings per share for the nine months ended September 30, 2009 and 2008 were based on weighted average shares outstanding of 11,413,942 and 11,285,041, respectively. Since the Company has no common stock equivalents outstanding, there are no diluted earnings per share. 3. Reclassification Certain 2008 amounts have been reclassified to conform to the 2009 presentation.Such reclassifications had no effect on financial position, net income, stockholders’ equity and comprehensive income statement or cash flow category reporting. 4. Vacation Accrual During the first quarter of 2009, the Company determined that it had understated the amount of accrued vacation recorded in its financial statements.As a result, the Company recorded additional salaries and wages expense of $257 in accordance with the professional standards regarding accounting for compensated absences.The additional accrual, amounting to $152 after taxes, represents an error correction from prior periods.The correction was deemed to be immaterial to prior period financials and immaterial to both the trend in net income and projected annual net income for 2009. Page 7 5. Pensions Components of Net Periodic Pension Cost Three Months Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 Service Cost $198 $154 $595 $463 Interest Cost 328 303 983 907 Expected return on plan assets (236) (298) (708) (894) Amortization of actuarial loss 101 3 303 9 Amortization of prior service cost 4 4 13 13 Rate-regulated adjustment (49) 34 (149) 102 Net periodic pension expense $346 $200 $1,037 $600 Employer Contributions The Company previously disclosed in its financial statements for the year ended December 31, 2008 that it expected to contribute $1,218 to its pension plans in 2009.The Company now plans to contribute $1,383 to its pension plans in 2009.As of September 30, 2009, contributions of $461 had been made.The Company expects to contribute the remaining $922 during the fourth quarter of 2009. 6. Interest Rate Swap Agreement The Company is exposed to certain risks relating to its ongoing business operations.The primary risk managed by using derivative instruments is interest rate risk.The Company utilizes an interest rate swap agreement to manage interest rate risk associated with the Company’s $12,000 variable-rate debt issue.The Company had designated the interest rate swap agreement as a cash flow hedge.Interest rate swaps are contracts in which a series of interest rate cash flows are exchanged over a prescribed period.The notional amount on which the interest payments are based ($12,000) is not exchanged.The interest rate swap agreement is classified as a financial derivative used for non-trading activities.Under the interest rate swap, the Company pays the swap counterparty a fixed rate of 3.16% on the notional amount.The counterparty pays the Company a variable rate based on a percentage of LIBOR (59%) on the notional amount. The Company’s net payment rate on the swap was 3.02% during the three months ended September 30, 2009 and 2.92% during the nine months ended September 30, 2009.The intent is for the variable rate received from the swap counterparty to approximate the variable rate the Company pays to bondholders on its variable rate debt issue, resulting in a fixed rate being paid to the swap counterparty and reducing the Company’s interest rate risk. The interest rate swap agreement contains provisions that require the Company to maintain a credit rating of at least BBB- with Standard & Poor’s.If the Company’s rating were to fall below this rating, it would be in violation of these provisions, and the counterparty to the derivative could request immediate payment if the derivative was in a liability position.The Company’s interest rate swap was in a liability position as of September 30, 2009.If a violation were triggered on September 30, 2009, the Company could be required to pay the counterparty approximately $1,619. The professional standards regarding accounting for derivatives and hedging activities requires companies to recognize all derivative instruments as either assets or liabilities at fair value on the balance sheet.In accordance with the standards, the interest rate swap is recorded on the balance sheet in other deferred credits at fair value (see Note 7).Prior to October 1, 2008, the Company used hedge accounting to record its swap transactions.The effective portion of the gain or loss on a derivative designated and qualifying as a cash flow hedging instrument was initially reported as a component of other comprehensive income and subsequently reclassified into earnings as interest expense in the same period or periods during which the hedged transaction affected earnings.The ineffective portion of the gain or loss on the derivative instrument was recognized in earnings. Page 8 Beginning October 1, 2008, the Company began using regulatory accounting treatment rather than hedge accounting to defer the unrealized gains and losses on its interest rate swap.Instead of the effective portion being recorded as other comprehensive income and the ineffective portion being recognized in earnings, the entire unrealized swap value is now recorded as a regulatory asset.Based on current ratemaking treatment, the Company expects the unrealized gains and losses to be recognized in rates as a component of interest expense as the swap settlements occur.Swap settlements are recorded in the income statement with the hedged item as interest expense.During the three months ended September 30, 2009, $91 was reclassified from regulatory assets to interest expense as a result of swap settlements.During the nine months ended September 30, 2009, $289 was reclassified from regulatory assets to interest expense as a result of swap settlements.The overall swap result was a loss of $383 for the three months ended September 30, 2009 and a gain of $323 for the nine months ended September 30, 2009.The Company expects to reclassify $341 from regulatory assets to interest expense as a result of swap settlements over the next 12 months. The interest rate swap will expire on October 1, 2029.Other than the interest rate swap, the Company has no other derivative instruments. 7. Fair Value Measurements The professional standards regarding fair value measurements establishes a fair value hierarchy which indicates the extent to which inputs used in measuring fair value are observable in the market.Level 1 inputs include quoted prices for identical instruments and are the most observable.Level 2 inputs include quoted prices for similar assets and observable inputs such as interest rates, commodity rates and yield curves.Level 3 inputs are not observable in the market and include management’s own judgments about the assumptions market participants would use in pricing the asset or liability. The Company has recorded its interest rate swap liability at fair value in accordance with the standards.The liability is recorded under the caption “Other deferred credits” on the balance sheet.The table below illustrates the fair value of the interest rate swap as of the end of the reporting period. ($ in 000s) Fair Value Measurements at Reporting Date Using Description September 30, 2009 SignificantOther Observable Inputs (Level 2) Interest Rate Swap $1,454 $1,454 Fair values are measured as the present value of all expected future cash flows based on the LIBOR-based swap yield curve as of the date of the valuation.These inputs to this calculation are deemed to be Level 2 inputs.The balance sheet carrying value reflects the Company’s credit quality as of September 30, 2009.The rate used in discounting all prospective cash flows anticipated to be made under this swap reflected a representation of the yield to maturity for 30-year debt on utilities rated A- as of September 30, 2009.The use of the Company’s credit quality resulted in a reduction in the swap liability of $165 as of September 30, 2009.The fair value of the swap reflecting the Company’s credit quality as of December 31, 2008 is shown in the table below. ($ in 000s) Fair Value Measurements at Reporting Date Using Description December 31, 2008 SignificantOther Observable Inputs (Level 2) Interest Rate Swap $2,037 $2,037 Page 9 The carrying amount of current assets and liabilities that are considered financial instruments approximates their fair value as of the dates presented.The Company's long-term debt (including current maturities), with a carrying value of $78,349 as of September 30, 2009, and $86,353 as of December 31, 2008, had an estimated fair value of approximately $92,000 and $89,000, respectively.The estimated fair value of debt was calculated using a discounted cash flow technique that incorporates a market interest yield curve with adjustments for duration and risk profile.The Company considered its A- credit rating in determining the yield curve, and did not factor in third party credit enhancements including bond insurance on the 2eries A and 2006 Industrial Development Authority issues, and the letter of credit on the 2eries A issue. The Company's customers' advances for construction and notes receivable have carrying values at September 30, 2009 of $17,636 and $489, respectively.At December 31, 2008, customers’ advances for construction and notes receivable had carrying values of $18,258 and $536, respectively.The relative fair values of these amounts cannot be accurately estimated since the timing of future payment streams is dependent upon several factors, including new customer connections, customer consumption levels and future rate increases. 8. Debt As of Sept. 30, 2009 As of Dec. 31, 2008 3.60% Industrial Development Authority Revenue Refunding Bonds, Series 1994, due 2009 $- $2,700 3.75% Industrial Development Authority Revenue Refunding Bonds, Series 1995, due 2010 4,300 4,300 4.05% Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue Bonds, Series A, due 2016 2,350 2,350 5.00% Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue Bonds, Series A, due 2016 4,950 4,950 10.17% Senior Notes, Series A, due 2019 6,000 6,000 9.60% Senior Notes, Series B, due 2019 5,000 5,000 1.00% Pennvest Loan, due 2019 425 455 10.05% Senior Notes, Series C, due 2020 6,500 6,500 8.43% Senior Notes, Series D, due 2022 7,500 7,500 4.75% Industrial Development Authority Revenue Bonds, Series 2006, due 2036 10,500 10,500 Variable Rate Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue Bonds, Series A of 2008, due 2029 12,000 12,000 6.00% Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue Bonds, Series B, due 2038 15,000 15,000 Committed Lines of Credit, due 2011 3,824 9,098 Total long-term debt 78,349 86,353 Less current maturities (4,341) (2,741) Long-term portion $74,008 $83,612 The 3.60% Industrial Development Authority Revenue Refunding Bonds, Series 1994, had a mandatory tender date of May 15, 2009.The Company retired the $2,700 bonds using funds available under its lines of credit.The 3.75% Industrial Development Authority Revenue Refunding Bonds, Series 1995, have a mandatory tender date of June 1, 2010. The Company currently plans to meet its $4,300 obligation using funds available under its lines of credit or potential debt and equity issuances. Page 10 In January 2009, the Company’s $7,500 line of credit, which was payable on demand, was renegotiated to an $11,000 committed line of credit with a maturity date of May 31, 2010.The interest rate on this newly committed facility is LIBOR plus 1.50%, and the agreement requires a compensating balance of 9. Acquisitions On May 16, 2007, the Company announced that it had entered into an agreement to acquire the water system of West Manheim Township in York County, Pennsylvania.The Company began serving the customers of West Manheim Township in December 2008 through an interconnection with its current distribution system.Closing on this acquisition took place in
